Exhibit 10.8(g)

 

LIST OF CERTAIN BENEFITS

AVAILABLE TO CERTAIN EXECUTIVE OFFICERS

(As in effect January 1, 2016)

 

The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of the Corporation.

 

  1) If the Board has authorized a stock repurchase program, an executive may
request the repurchase of shares of the Corporation at the day’s volume-weighted
average price with no payment of any fees or commissions if the repurchase of
the shares is otherwise permissible under the authorized program.         2) The
Corporation’s regular disability insurance program is available to employees
generally. Employees above a certain grade level, including executive officers,
are offered an additional benefit.  Executive officers who choose the additional
coverage pay the premiums with after-tax dollars.         3) The Corporation
makes available or pays for tax preparation, tax consulting, estate planning,
and financial counseling services for executive officers. If a preferred
provider is used, the Corporation will pay the annual counseling fee ($14,600
for 2015) per person as well as general engagement fees and expenses which are
not applied on a per person basis.  If an executive chooses to use another
provider, the Corporation will reimburse actual costs up to the following
limits:  $15,000 per year for the CEO ($22,500 in any year in which a new
financial counseling firm is engaged); and $5,000 per year for other executives.
        4) On occasion spouses of certain employees, including executive
officers, are asked by the Corporation, for business reasons, to accompany the
employee on a business trip or function.  In those cases the Corporation may pay
the travel, accommodation, and other expenses of the spouse incidental to the
trip or function, some or all of which can result in taxable income for the
employee.  Also, on occasion the Corporation may provide or pay for a memento,
gift, or other gratuity that the employee or spouse receives in connection with
the business trip or function.         5) The Corporation provides a relocation
benefit to a wide range of employees, including executive officers, under
varying circumstances and subject to certain constraints. The benefit may be in
the form of an allowance or a reimbursement of actual expenses, and includes a
tax gross up feature.         6) The Corporation requires the Chief Executive
Officer to participate in an executive health program selected by the
Corporation. The program provides substantially enhanced ongoing health
screening and related services. The Corporation pays the expenses associated
with attendance, including program fees and incidental expenses such as lodging,
meals, and air travel. The program primarily performs screening and diagnostic
functions. Accordingly, any treatments that might be recommended as a result of
the program generally would be paid in the ordinary course through the health
insurance plan selected by the Officer under the Corporation’s broad-based
employee health benefit program.

 